DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 14, 2021, the applicants have canceled claim 11; amended claims 1-4, 8, 10, 12-15, 17-18, 20 and 23 and furthermore, have added a new claim 24.
3. Claims 1-10 and 12-24 are pending in the application. Claims 21-23 remain withdrawn as being directed to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed on July 14, 2021 have been fully considered but they are not persuasive regarding indefiniteness rejection of claims 9 and 17 and Improper Markush Group rejection of newly added claim 24. The applicants have amended claims to overcome prior art rejections. The examiner also agrees with the applicant’s arguments regarding obviousness rejections. In regard to indefiniteness rejection of claims 9 and 17, the applicants mention that claims are amended to overcome this rejection. This is not true. Claim 9 is not amended at all and claim 17 is amended to change its dependency to claim 1. In regard to Improper Markush Group rejection of newly added claim 24, this claim does not have specific non-nucleoside reverse transcriptase inhibitor, specific nucleoside reverse transcriptase inhibitor and specific nucleotide reverse transcriptase inhibitor.
Conclusion
5. Rejection of claims 9 and 17 under 35 U.S.C. 112, 2nd paragraph is maintained for the reasons of record.


                               NEW     GROUNDS    OF    REJECTION
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 6-7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "tenofovir and emtricitabine" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "tenofovir and emtricitabine" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "ant-retroviral drug" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 20, last lines, the term - - - are in a separate composition - - - is vague and indefinite since its actual intent is not clear.
In claim 20, the term - - - therapeutically effective amount of pharmacokinetic booster or enhancer - - - is indefinite since pharmacokinetic booster or enhancer does not have any therapeutic effect for treating any disease condition.

Allowable Subject Matter
10. Claims 1-5, 8, 10, 12-13, 15-16 and 18-19 are allowed.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625